Citation Nr: 1039615	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  01-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease (DDD) of the lumbar spine between 
December 1, 2000 and October 25, 2006, to include entitlement to 
a total disability rating based on individual unemployability 
(TDIU).

2.  Entitlement to an initial evaluation in excess of 20 percent 
for DDD of the lumbar spine, as of October 26, 2006, to include 
entitlement to a TDIU.  

3. Entitlement to an initial compensable evaluation for tinea 
pedis with onychomycosis and dermatitis of the hand, to include 
entitlement to a TDIU.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of an injury to the rotator cuff of the right 
shoulder, to include entitlement to a TDIU.  

5.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a distal resection of the left clavicle, to 
include entitlement to a TDIU.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In pertinent part, the RO granted service 
connection with 10 percent evaluations for residuals of an injury 
to the rotator cuff of the right shoulder, residuals of a distal 
resection of the left clavicle, and DDD of the lumbar spine, and 
service connection with a noncompensable evaluation for tinea 
pedis with onychomycosis and dermatitis of the hand.  An 
effective date of December 1, 2000 was assigned for the issues 
granted.  

In a March 2007 rating decision, the rating assigned for DDD of 
the lumbar spine was increased to 20 percent, effective October 
26, 2006.  Despite the increased rating granted by the RO, the 
Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

The Veteran presented testimony before the Board in June 2002, 
September 2006, and September 2008.  Transcripts from each 
hearing have been associated with the claims folder.  The Board 
notes that the Veterans Law Judge (VLJ) who conducted the June 
2002 hearing ceased employment with the Board following the 
issuance of the October 2003 remand.  As such, the Veteran was 
given the opportunity to provide testimony on a second occasion, 
which he did in September 2006 before one of the undersigned 
VLJs.  The transcript from the Veteran's second hearing was 
largely inaudible.  For this reason, he was given the opportunity 
to provide testimony on a third occasion, which he did in 
September 2008 before another undersigned VLJ.  

The Board remanded the issues in October 2003, May 2006, May 
2008, and January 2009 for additional development and to address 
due process concerns.  In the most recent remand, the RO/Appeals 
Management Center (AMC) was instructed to obtain additional VA 
treatment records and records from the Social Security 
Administration (SSA) and to schedule the Veteran for appropriate 
examinations.  The actions directed by the Board have been 
accomplished and the matters have been returned to the Board for 
appellate review.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC in Washington, DC.


FINDINGS OF FACT

1.  Between December 1, 2000 and October 25, 2006, the Veteran's 
DDD of the lumbar spine was not manifested by moderate limitation 
of motion, muscle spasm at any level of the Veteran's spine, 
moderate intervertebral disk syndrome (IDS) with recurrent 
attacks, or incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.




2.  From October 26, 2006, forward, the Veteran's DDD of the 
lumbar spine was manifested by severe limitation of motion.

3.  Throughout the appeal, the medical and lay evidence 
demonstrates that the Veteran's skin disability is manifested by 
exfoliation, exudation, or itching involving an exposed surface.  

4.  Neither of the Veteran's shoulders is manifested by nonunion 
of either the clavicle or scapula with loose movement or 
dislocation of either the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for service-connected DDD of the lumbar spine have not been met 
between December 1, 2000 and October 25, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5286-5295 (effective before September 26, 2003); 
38 C.F.R. § 4.71a, DCs 5235-5243 (effective as of September 26, 
2003).

2.  The criteria for a rating of 40 percent, and not higher, for 
service-connected DDD of the lumbar spine have been met, 
effective from October 26, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5292 
(effective before September 26, 2003); 38 C.F.R. § 4.71a, DCs 
5235-5243 (effective as of September 26, 2003).

3.  The criteria for an initial rating of 10 percent, and not 
higher, for service-connected tinea pedis with onychomycosis and 
dermatitis of the hand have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, DCs 7800-7806, 7813 (2002) (2008).




4.  The criteria for an initial rating in excess of 10 percent 
for service-connected residuals of an injury to the rotator cuff 
of the right shoulder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §4.71a, DC 5203 (2009).  

5.  The criteria for an initial rating in excess of 10 percent 
for service-connected residuals of a distal resection of the left 
clavicle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §4.71a, DC 5203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2009).  


      A.	DDD of the lumbar spine

Service connection for DDD of the lumbar spine was granted with a 
10 percent evaluation pursuant to 38 C.F.R. § 4.71a, DC 5293, 
effective December 1, 2000.  See December 2000 rating decision.  
As noted in the introduction above, the rating for this 
disability was increased to 20 percent effective October 26, 
2006.  This rating was assigned pursuant to 38 C.F.R. § 4.71, DC 
5242.  See March 2007 rating decision.  Based on the foregoing, 
the Board must determine whether the Veteran is entitled to a 
rating in excess of 10 percent between December 1, 2000 and 
October 25, 2006 and a rating in excess of 20 percent as of 
October 26, 2006.  

The Veteran contends that he is entitled to increased ratings for 
his DDD of the lumbar spine because his low back has almost 
complete limitation of motion after only a few minutes of bending 
or lifting and he experiences sharp pains followed by aching 
muscles.  See January 2001 NOD.  He also reports that any bending 
over, slightly or a lot, for either a short or long time, causes 
extreme pain in his upper and lower back and he always feels 
tight and it hurts even if he is not doing anything.  See August 
2001 VA Form 9.  The Veteran testified in June 2002 that after 
bending over for about three or four minutes to pick things up, 
he will have to switch to a squatting position due to pain.  See 
hearing transcript.  During his September 2006 hearing, the 
Veteran reported that his back is always hurting and that he 
cannot walk around for long periods time.  See id.  During his 
September 2008 hearing, the Veteran testified that it is not the 
amount of weight that he tries to pick up that affects him the 
most, but the bending over motion that causes him problems.  He 
indicated that he had been sent to a pain clinic because nothing 
can be found on x-ray or magnetic resonance imaging (MRI).  See 
id.  




While his claim was pending, the criteria for evaluating spinal 
disabilities were amended, effective September 23, 2002, and 
effective September 26, 2003.  The current version of the revised 
criteria, which evaluate various types of spine disabilities, is 
found in 38 C.F.R. § 4.71a, DCs 5235-5243 (2009).  

In reviewing the Veteran's claim, both the old and new criteria 
apply, but the substantive new criteria cannot be applied before 
their effective date of September 26, 2003.  In light of these 
amendments, the Board must evaluate the claim in accordance with 
the effective dates of the rating criteria, before and as of 
September 26, 2003.  First, however, a discussion of the relevant 
evidence is warranted.

The evidence of record pertinent to the Veteran's service-
connected back disability consists of a VA pre-discharge 
examination in June 2000, VA treatment records from the North 
Little Rock VAMC and Central Arkansas Health Care System, and VA 
compensation and pension (C&P) examination reports dated October 
2006 and June 2009.  

On pre-discharge VA examination in June 2000, the Veteran 
reported that he had degenerative joint disease (DJD) along with 
DDD of the lumbar spine but denied injury.  He did not complain 
of radicular distribution or pain into the leg.  The impression 
was DDD of the lumbar spine.  In a September 2000 addendum, the 
VA examiner reported that physical examination of the lumbar 
spine revealed normal curvature and that forward flexion was 
limited to 70 degrees because of pain, backward extension was 
limited to 25 degrees, lateral flexion was limited to 20 degrees 
bilaterally and rotation was limited to 25 degrees bilaterally.  
Gait was normal and knee and ankle jerks were intact.  

A CT scan of the Veteran's lumbar spine conducted in June 2000 
contained an impression of some subtle spondylosis with no 
definitely significant canal or foraminal stenosis or significant 
soft tissue disc protrusion; no actual expansile lesion seen 
within the spine.  It was noted that the Veteran had asymmetry in 
size of the transverse processes at the L3 level with the left 
side being larger, but this had the appearance of an anatomic 
variation and not an actual bone lesion.  Additionally, there was 
some exostosis, degenerative change in the facet joint on the 
right side.  

An x-ray of the lumbar spine taken in November 2001 revealed that 
the height of the vertebral bodies and intervertebral spaces 
appeared to be within normal limits.  In addition the pedicles 
were intact and no fracture or subluxation was noted.  The 
impression was normal lumbar spine study.  A February 2002 MRI of 
the lumbar spine contained an impression of minimal bilateral 
facet osteoarthritis at L3-L4 and L4-L5; no disc herniation, 
spinal canal stenosis, or neural foraminal narrowing.  

The Veteran was seen in April 2002 for evaluation of chronic 
lumbar back pain, at which time he reported pain in the lower 
lumbar area extending downwards.  He pointed to the area of the 
posterior superior iliac spine (PSIS) as the most common area of 
onset.  The Veteran noted that symptoms can be on either side but 
the right had been more prominent recently.  He also noted that 
prolonged sitting will result in a "knot" in the buttock area, 
that walking up an incline can increase his symptoms, but level 
walking is not a problem, and that a general increase in activity 
can increase symptoms.  The Veteran denied any radiation of 
symptoms below the knee and noted that lying prone can increase 
his symptoms.  He also denied bowel or bladder incontinence.  The 
February 2002 MRI findings were noted.  On physical examination, 
manual muscle test (MMT) was 5/5 bilaterally for extensor 
hallucis longus (EHL), dorsiflexion and plantar flexion (DF/PF), 
knee flexion and extension (KF/KE), and HaDd/HaBd/HF/HE.  Deep 
tendon reflexes were within normal limits and symmetric 
bilaterally.  Sensory testing showed no significant abnormality.  
Posture evaluation showed no lateral shift or increased lordosis.  
Posterior superior iliac spine and iliac crests (ICs) appeared 
level.  There was tenderness on palpation over the bilateral 
posterior superior iliac spine as well as inferiorally and 
laterally to these.  Fabere's test was reported to increase 
symptoms bilaterally with lateral rotation (LR).  The pyriformis 
stretch test was positive as well.  Maneuvers to decrease 
lordosis did not decrease symptoms.  The impression was that 
symptoms and findings were suggestive of a sacroiliac (SI) 
etiology; no gross evidence of radiculopathy on exam or per MRI 
report; there may be some component of pyriformis associated with 
this as well; while some of the symptoms could involve the facet 
changes, this would appear less likely.  See PMRS physician 
consult results.  

The Veteran was seen in May 2002, at which time he was high on 
the right side with iliac crests, posterior superior iliac spine 
and anterior superior iliac spine (ASISs).  He was exquisitely 
tender on the left pubic tubercle and the left side was high.  He 
had the anterior L5 point tender also bilaterally.  His glute med 
points were tender bilaterally, PL4-I points.  He was clear over 
the lumbar spine.  Provocation tests were mildly positive.  He 
leveled out with just the provocation testing so the examiner was 
not sure how that went.  He went out again after stabilization so 
the examiner did MET for nutated sacrum on the right and it 
reduced and leveled him out again.  The assessment was that the 
Veteran appeared to have SI instability.  Pain generation was not 
that high.  He was reduced and felt much better, the best he can 
remember feeling.  The low back did not have any points of pain.  
The examiner could not really nail the SI pain as a generator 
today as he was not feeling that bad.  The Veteran did show 
leveling of pelvic landmarks and decreased pain with treatment 
even though it was not all that painful today.  See PMRS PT 
consult results.  

The following month, the Veteran reported back pain at a level 
four out of ten and at worst a level six or seven out of ten, in 
the same location of bilateral posterior superior iliac spine.  
He described it as dull and throbbing and constant with 
occasional radiation down the posterior thigh to below the knee.  
Activity was noted to increase the pain significantly and the 
Veteran reported using Motrin occasionally for pain relief.  
Examination revealed no clubbing, cyanosis or edema (CCE) or leg 
length discrepancy (LLD), manual muscle test was 5/5 in the 
bilateral lower extremities, deep tendon reflexes were 2+, and 
sensation was intact to light touch (LT) and pedal pulse (PP) on 
the bilateral lower extremities.  Straight leg raises were 
negative in the bilateral lower extremities but the Veteran 
complained of hamstring tightness with test.  Range of motion of 
the trunk was within normal limits with complaint of minimal pain 
with trunk extension and the examiner noted tenderness to 
palpation, right greater than left, of the sacroiliac joint.  The 
impression was chronic low back pain secondary to sacroiliac 
instability and minimal lumbar osteoarthritis.  See June 2002 
PMRS note.

The Veteran was referred for sacroiliac stabilization and 
pyriformis stretching/home program in August 2002.  It was noted 
that he had been seen in physical therapy for sacroiliac 
stabilization with reported positive results, but did not report 
for follow up.  Observation revealed poor posture in standing and 
sitting.  The posterior superior iliac spine was slightly 
depressed versus the right.  Supine to sit test revealed 
posteriorly rotated left ilium versus the right (1/2 inch to 1/8 
inch deficit on the left with supine to sit).  Slight scoliosis 
was also apparent with concavity at the right lumbar area.  
Sensation was grossly normal, strength was 5/5 in the bilateral 
lower extremities, and range of motion was within normal limits.  
Palpation revealed tenderness at the bilateral sacroiliac joints 
and sacral area.  Straight leg raise was negative bilaterally.  
Flexibility was slightly decreased in the right pyriformis versus 
the left with pain on the right reportedly greater than the left.  
See addendum report.  

In August 2003, the Veteran reported that he felt no one 
understood just how bad his pain is every day.  He reported that 
he had done therapy before but felt that it had not really 
helped, but indicated that he would try some stretches, though he 
would not continue if they did not help his pain.  The Veteran 
indicated that he hurt everywhere, to include his low back, and 
indicated that his back pain started about his belt line and that 
the pain gradually worked its way down his legs.  The Veteran 
reported that he preferred to use Motrin for pain.  On physical 
examination, range of motion of the Veteran's trunk was within 
full limits for flexion, extension, bilateral rotation and 
bilateral lateral flexion.  Strength testing was within full 
limits in all four extremities as well as the upper and lower 
trunk.  There were no significant strength deficits noted at that 
time.  Sensation to light touch was intact over the bilateral 
upper and lower extremities but the Veteran was tender to 
palpation over the bilateral scalenes, left greater than right, 
left upper and middle trapezius, posterior cervical muscles, left 
greater than right, and bilateral piriformis muscles.  The 
Veteran was also tender to palpation over the sacrum due to 
lipomas.  The examiner noted tight bands present in about the 
muscles, especially the scalenes and piriformis muscles.  The 
examiner noted that the Veteran repeatedly reported that he did 
not feel that therapy would help him.  The examiner informed him 
it was his decision and that he did not have to participate in 
therapy.  The examiner indicated that the Veteran's 
rehabilitation potential would be limited by his level of 
compliance.  See PMRS PT consult results.  

The Veteran was seen in February 2006 with complaint of severe 
lower back and lower extremities pain.  He indicated that his 
pain was most severe in the center of his lower back and 
indicated that it hurt all day, every day, and was worse with 
movement.  Pushing and pulling were noted to hurt his back the 
most and he reported that the pain shoots down the posterior 
aspect of both legs, stopping at the knee and picking up again in 
his calves.  The Veteran also complained of anterior thigh pain.  
He indicated that he still had full range of motion in all 
extremities and was able to climb stairs and mow his lawn but 
that it takes all day to complete a task.  The Veteran reported 
that after five minutes of mowing his yard, his muscles are 
exhausted and he has to rest.  The examiner noted that the 
Veteran had been worked up extensively for his back pain and that 
no cause had been found.  The examiner also noted that EMG/NCS in 
September 2004 were both normal and that numerous MRIs had no 
findings to explain pain, only mild degenerative changes.  
Physical examination revealed ambulation without difficulty; 
strong pulses bilaterally in the upper and lower extremities; no 
atrophy; full range of motion in all extremities; no redness, 
swelling or tenderness; normal sensation in the lower 
extremities; normal gait; and deep tendon reflexes 2+.  The 
assessment was chronic back pain.  See medical student note.  

The Veteran underwent a VA C&P examination on October 26, 2006, 
at which time he reported that his pain was worse than last rated 
in 2000.  He rated it as a five or six on a scale of ten and 
indicated that he took Motrin for his symptoms.  The Veteran 
reported that his symptoms were pretty much the same day in and 
day out and he usually does not have flare ups.  He denied having 
any incapacitating spells in the last year where a doctor ordered 
him to bed.  From a functional standpoint, he could not do any 
bending.  The Veteran was also noted to be unable to do any 
prolonged sitting and to have intercourse was painful.  At times, 
the pain would go down the left leg and at other times, down the 
right.  He reported an increase in pain but no change in range of 
motion with repetitive use of his spine.  

Physical examination of the Veteran's lumbar spine revealed some 
tenderness and paraspinous muscle spasm.  On forward flexion, he 
had pain at 45 degrees and could then go to 85 degrees.  On 
backward extension, he was limited to 15 degrees by pain.  
Lateral flexion was limited by pain to 20 degrees, bilaterally.  
Rotation was limited by pain to 30 degrees on the left side and 
35 degrees on the right.  There was no additional loss in range 
of motion due to pain, fatigue, weakness or incoordination with 
repetition.  Deep tendon reflexes were equal bilaterally.  The 
Veteran was diagnosed with DDD of the lumbar spine.  The examiner 
noted that gait was normal, that the Veteran did not use any 
assistive devices, and that during flare ups, the Veteran did 
have an increase in pain but could not estimate any loss in range 
of motion without conjecture.  The examiner also noted spasm and 
tenderness in the lumbar area but no neurological deficits and no 
incapacitating spells in the past 12 months.  

An October 2006 x-ray of the lumbosacral spine showed disc spaces 
normally maintained and no fractures seen.  There was no evidence 
of spondylosis and no change from the 2001 examination.  The 
impression was normal lumbosacral spine.

The Veteran has reported chronic pain in his back on several 
occasions when no physical examination was conducted.  See e.g., 
October 2007 clinical psychology chronic pain evaluation note; 
January 2008 pain assessment note; February 2008 and August 2008 
PCC return notes; October 2008 MD fellow note.

In October 2008 and December 2008, tenderness to palpation in the 
bilateral lumbar paraspinal region was noted.  See MD fellow note 
and pain assessment note.  

The Veteran underwent a VA C&P joints examination in June 2009, 
at which time his claims folder was reviewed.  In pertinent part, 
he reported continuing discomfort in his low back and treatment 
in the pain clinic with shots and acupuncture.  The Veteran 
denied surgery but reported that he was about to have 
prolotherapy.  He described pain located in the central low back 
going into both buttocks, worse when he bends forwards or tries 
to lift things.  The Veteran denied bowel or bladder problems as 
well as numbness in the lower extremities.  He indicated that he 
was currently taking hydrocodone and Motrin.  

On physical examination, the Veteran did not symptom amplify and 
got in and out of a chair and walked with a normal gait, 
including heel and toe.  Examination of his back revealed that he 
stood straight.  Pelvis was level and there was no deformity.  
The examiner did note spasm in the lower back lumbar region.  The 
Veteran bent forward from the vertical 50 degrees, 55 degrees and 
65 degrees each time with pain.  His rotation was 25 degrees to 
the left and 30 degrees to the right.  Tilt was markedly limited 
with five degrees to the left and zero degrees to the right, with 
obvious spasm present.  There was no tenderness.  Extension was 
to 20 degrees with pain.  There was no deformity, muscle bulk was 
robust, and his sensation and reflexes were intact as was his 
strength.  

The examiner reported that x-rays of the lumbar spine show on the 
AP view give lumbar-type vertebrae with normal alignment.  There 
are degenerative spurs on the L3-4 at the disk spaces and the 
obliques show intact pars.  The lateral shows spasm with DDD at 
particularly L4-5 and L3-4.  The spot lateral shows no slip.  The 
Veteran was diagnosed with chronic lumbar sprain with DDD and 
spondylosis as evidenced on MRI.  The examiner noted that 
functional impairment was present in that the Veteran had pain 
whenever he bends forward or backward in the low back region.  It 
was also noted that he had weakened movement, excess 
fatigability, and incoordination on movement and that he would be 
likely to have additional range of motion loss with repetitive 
use.  His low back motion would significantly limit functional 
ability if it was used regularly.  The examiner also noted that 
there was no additional limitation of motion in the Veteran's 
back, that he did not describe flareups, though he did have 
painful motion and spasm, and that the Veteran had not been 
incapacitated in the past year.  Neurological evaluation was 
normal.  

As noted above, the Board must determine whether the Veteran is 
entitled to a rating in excess of 10 percent between December 1, 
2000 and October 25, 2006 and a rating in excess of 20 percent as 
of October 26, 2006.  




i.	Criteria in effect before September 26, 2003

Prior to September 23, 2002, DC 5293 provided one rating criteria 
for both orthopedic and neurological manifestations of IDS.  
Under this diagnostic code, 10 and 20 percent ratings were 
assigned for mild IDS, or moderate IDS with recurring attacks, 
respectively.  A 40 percent rating was assigned for severe 
symptoms with recurring attacks with intermittent relief, and a 
60 percent evaluation was assigned for pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc, little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293 (2002).  

From September 2002 until a subsequent amendment in September 
2003, DC 5293 provided 10 to 60 percent ratings for IDS with 
incapacitating episodes depending on the duration of such 
episodes.  See 38 C.F.R. § 4.71a (2003) and 67 Fed. Reg. at 
54,349 (2002).  A 10 percent rating was assigned for IDS with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  To 
warrant a 20 percent rating, there must have been incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  Incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months were assigned a 40 
percent rating.  To warrant a 60 percent rating, there must have 
been evidence that the Veteran was incapacitated for a minimum of 
six weeks during the prior one year.  Id.  

An "incapacitating episode" contemplates acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest and 
treatment ordered by a physician.  See Note (1), 38 C.F.R. § 
4.71a, DC 5293 (2003).  Pursuant to the September 2002 
amendments, orthopedic and neurological manifestations were to be 
evaluated separately using the criteria for the most appropriate 
orthopedic and neurologic diagnostic code(s).  See Note (2), 38 
C.F.R. § 4.71a, DC 5293 (2003).  

Additionally, under the criteria in effect before September 26, 
2003, each diagnostic code for rating the spine has its own set 
of criteria to be applied.  Some diagnostic codes, however, are 
not applicable to the Veteran's disability because the record 
shows there is no fractured vertebra (DC 5285), no disability of 
the cervical spine (DCs 5287, 5290), no disability of the dorsal 
spine (DCs 5288, 5291), no ankylosis (DCs 5286, 5289), and no 
sacro-iliac injury (DC 5294).  

A 10 percent rating under the old DC 5295 was assigned for 
lumbosacral strain with characteristic pain on motion.  Ratings 
in excess of 10 percent were assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position (20 percent) and for 
severe lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion (40 
percent).  

Old DC 5292 provided a 10 percent evaluation for slight 
limitation of motion of the lumbar spine, a 20 percent evaluation 
for moderate limitation of motion of the lumbar spine, and a 40 
percent evaluation was assigned if the limitation was severe.  


      ii.	Criteria in effect as of September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 
2003), now codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2009).  
These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  

Under DCs 5235-5242, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of the 
height is assigned.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis is assigned a 
20 percent rating.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine,  Unfavorable ankylosis of the entire 
spine merits a 100 percent disability rating.  Any associated 
objective neurological abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately from 
orthopedic manifestations under an appropriate diagnostic code.  
38 C.F.R. § 4.71a (2009), Note (1).  

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  See 
also Plate V, 38 C.F.R. § 4.71a (2009).

Under the new criteria, IDS is to be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating IDS Based on Incapacitating 
Episodes, which is the same formula as found in 38 C.F.R. 
§ 4.71a, DC 5293 (2003).  The definition of an incapacitating 
episode remains the same as it was prior to the September 26, 
2003 amendments.  See 38 C.F.R. § 4.71a, DC 5293 (2003), Note 
(1).  




iii.  Increased rating prior to October 26, 2006

The evidence of record does not merit the assignment of a rating 
in excess of 10 percent prior to October 26, 2006 under either 
the criteria in effect prior to September 26, 2003 or under the 
criteria currently in effect.  

As an initial matter, there is no evidence to support a finding 
of moderate limitation of motion of the lumbar spine and, 
therefore, a 20 percent evaluation under old DC 5292.  Rather, 
forward flexion was limited to only 70 degrees and backward 
extension was limited to only 25 degrees in June 2000, range of 
motion of the Veteran's trunk was described as within full or 
normal limits in June 2002 and August 2003, and flexibility was 
described as only slightly decreased in August 2002.  See June 
2000 pre-discharge VA examination; June 2002 PMRS note; August 
2003 PMRS PT consult results; August 2002 addendum report.  

Secondly, although there was some evidence of loss of lateral 
spine motion in June 2000, no mention was made of any muscle 
spasm at any level of the Veteran's spine on this occasion, and 
subsequent treatment notes report normal range of motion of the 
trunk, to include bilateral rotation and bilateral lateral 
flexion.  See June 2000 pre-discharge VA examination; June 2002 
PMRS note; August 2003 PMRS PT consult results.  These findings 
do not support the assignment of a 20 percent evaluation under 
old DC 5295.  See June 2000 pre-discharge VA examination (lateral 
flexion limited to 20 degrees bilaterally; rotation limited to 25 
degrees bilaterally).  

With respect to DCs 5235-5242, the Veteran did not have forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Rather, on VA examination in June 2000 he had 
forward flexion to 70 degrees and combined range of motion of the 
thoracolumbar spine of 185 degrees.  In September 2000, a VA 
examiner reported that physical examination of the lumbar spine 
revealed normal curvature.  In April 2002, posture evaluation 
showed no lateral shift or increased lordosis.  Although slight 
scoliosis was apparent in August 2002, there is no indication 
that this resulted from muscle spasm or guarding, neither of 
which were noted at the time of the examination.  Thus, a rating 
in excess of 10 percent is not warranted under these criteria.  

There is also no evidence of moderate IDS with recurrent attacks 
(DC 5293, as in effect prior to September 23, 2002) or 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months (DC 
5293).  Specifically, none of the VA treatment records or the 
June 2000 pre-
discharge VA examination showed muscle spasm or any signs of 
radiculopathy.  Rather, knee and ankle jerks were intact, deep 
tendon reflexes were within normal limits, sensory testing showed 
no significant abnormality, and straight leg raising was 
negative.  EMG/NCS in September 2004 were both normal.  The 
Veteran did not report any incapacitating episodes, and none were 
shown.  

In addition, there is no evidence to suggest the Veteran was 
additionally affected by fatigue, weakness, lack of endurance, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45.  On physical 
examination, range of motion of the lumbar spine was only 
slightly reduced and strength has been essentially normal.  
Physical examination revealed ambulation without difficulty and 
no atrophy.  

For these reasons, the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent prior to 
October 26, 2006.


iv.  Increased rating from October 26, 2006 forward

Turning to the question of whether the Veteran is entitled to an 
initial rating in excess of 20 percent for DDD of the lumbar 
spine as of October 26, 2006, the Board finds that the evidence 
of record supports the assignment of a 40 percent evaluation 
under the old version of DC 5292.  On VA examination in October 
2006, the Veteran had pain at 45 degrees of forward flexion of 
the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45.  And on VA 
examination in June 2009 the examiner reported that tilt was 
markedly limited with five degrees to the left and zero degrees 
to the right.  This represents a loss of 25 degrees of lateral 
flexion on the left and a complete loss of lateral flexion on the 
right.  In addition to the foregoing, the June 2009 VA examiner 
reported that functional impairment was present in that the 
Veteran had pain whenever he bends forward or backward in the low 
back region.  The examiner also noted that the Veteran had 
weakened movement, excess fatigability, and incoordination on 
movement, that he would be likely to have additional range of 
motion loss with repetitive use, and that his low back motion 
would significantly limit functional ability if it was used 
regularly.  These findings support the assignment of a 40 percent 
evaluation for severe limitation of motion of the lumbar spine.  
See 38 C.F.R. §§ 4.71a, DC 5292 (effective before September 26, 
2003), 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-06.  
This the highest rating available under the old versions of DC 
5292 and 5295.

A rating in excess of 40 percent is not warranted as of October 
26, 2006 in the absence of pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, little 
intermittent relief (DC 5293 prior to September 26, 2003); IDS 
with incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (DC 5243); or unfavorable 
ankylosis of the entire thoracolumbar spine (DCs 5235-5243).  

Although the Board has determined that the Veteran is entitled to 
a 40 percent rating as of October 26, 2006, the evidence of 
record does not warrant the assignment of a rating in excess of 
40 percent.  The old versions of DC 5293 do not allow for a 
higher rating during this time frame, because the October 2006 x-
ray showed disc spaces were normally maintained with no fracture 
and no evidence of spondylosis and there was no evidence of any 
incapacitating episodes at any time.  In fact, during the October 
2006 VA examination, the Veteran denied having any incapacitating 
spells in the last year where a doctor ordered him to bed and the 
examiner confirmed this.  Furthermore, there were no neurological 
deficits during this examination, or in any treatment records 
dated between October 2006 and June 2009.  None of these findings 
amount to pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain on motion and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief, or IDS with incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  

Lastly, there was no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The 
Veteran has consistently demonstrated range of motion of his 
spine.  Thus, a rating in excess of 40 percent is not warranted 
under DC 5235-5242.
  
Consideration has also been given to any functional impairment 
and any effects of pain on functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  During the October 2006 VA examination, 
the Veteran exhibited pain at 45 degrees of forward flexion and 
was limited by pain to 15 degrees of backward extension, 20 
degrees of bilateral lateral flexion, 30 degrees of left rotation 
and 35 degrees of right rotation.  The examiner noted, however, 
that there was no additional loss in range of motion due to pain, 
fatigue, weakness or incoordination with repetition.  During the 
June 2009 VA examination, the examiner noted that there was no 
additional limitation of motion in the Veteran's back.  

The Board acknowledges that the Veteran has exhibited pain and 
that he reports complete limitation of motion after only a few 
minutes of bending or lifting.  See e.g., October 2006 and June 
2009 VA examination reports; VA treatment records; January 2001 
NOD.  While the effects of pain have been considered, a rating in 
excess of 40 percent on the basis of limitation of function due 
to pain are not warranted.  This is so because the assignment of 
the 40 percent rating for the Veteran's service-connected back 
disability contemplate such functional loss.  The assignment of a 
40 percent rating under DC 5235-5242 contemplates functional 
impairment, as forward flexion was not limited to 30 degrees as 
required under the rating criteria.  As such, a rating in excess 
of 40 percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  

The Board has also considered whether the Veteran manifests any 
associated objective neurologic abnormalities so as to warrant a 
separate rating under an appropriate diagnostic code, at any time 
since December 2000.  See Note (2), 38 C.F.R. § 4.71a, DC 5293 
(2003); Note (1) 38 C.F.R. § 4.71a (2009).  Although the Veteran 
began complaining of occasional radiation down his legs beginning 
in June 2002, he consistently denied any bowel or bladder 
impairment and neurological examination has consistently been 
normal.  See e.g., June 2002 PMRS note; VA treatment records; VA 
examination reports dated October 2006 and June 2009.  Moreover, 
a February 2006 treatment record indicates that an EMG/NCS 
conducted in September 2004 was normal.  See medical student 
note.  There were no findings of radiculopathy.  Therefore, while 
the Board acknowledges the Veteran's complaints of radiating 
pain, the record does not indicate that he has any neurological 
impairment and no diagnosis has been provided.  In light of these 
findings, a separate rating is not warranted for any additional 
neurological impairment as due to the service-connected back 
disability.  

      
      B.	Tinea pedis with onychomycosis and dermatitis of the 
hand

Service connection for tinea pedis with onychomycosis and 
dermatitis of the hand was granted with a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.118, DC 7813, effective 
December 1, 2000.  See December 2000 rating decision.  

The Veteran contends that he is entitled to a compensable 
evaluation because his conditions flare up frequently and he is 
constantly treating them to prevent itching and scaling.  See 
January 2001 NOD.  He has reported cracking and rawness of the 
skin on his hands that lasts three to four weeks, never 
completely goes away, and bleeds, and scars on his toes from 
where he scratched the skin right off.  The Veteran also asserts 
that all his toenails are getting thick and hard and he 
constantly has athlete's foot on his feet.  He also reports spots 
and bumps all over his heels and being able to remove clumps of 
skin from his feet.  See June 2002, September 2006 and September 
2008 transcripts.  




During the pendency of the Veteran's appeal, the schedule of 
ratings for the skin was amended, effective August 30, 2002.  See 
67 Fed. Reg. 49, 590 (2002).  The criteria in effect prior to 
August 30, 2002 will be considered in conjunction with the 
schedule of ratings for the skin in effect as of that date, but 
the criteria as amended in August 2002 cannot be applied before 
their effective date.  The Board also notes that a subsequent 
amendment to this schedule went into effect on October 23, 2008 
but is not for application in this case since the Veteran's claim 
was filed prior to this date.

Prior to August 30, 2002, DC 7813 provided that dermatophytosis 
was to be rated as eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
The rating criteria for eczema, in turn, were found at DC 7806.  
A noncompensable evaluation was assigned for eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area; a 10 percent evaluation was warranted for 
eczema with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area; a 30 percent evaluation was 
assigned for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement; and a 50 percent evaluation was 
warranted for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  

Effective August 30, 2002, dermatophytosis (ringworm; of body, 
tinea corporis; of head, tinea capitis; of feet, tinea pedis; of 
beard area, tinea barbae; of nails, tinea unguium; of inguinal 
area (jock itch), tinea cruris) were rated as disfigurement of 
the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806), depending on the 
predominant disability.  See 38 C.F.R. § 4.118, DC 7813 (2002).  
DCs 7800 through 7805 are not for application in this case as the 
area affected by the Veteran's skin disability does not involve 
his head, face, or neck; nor is his disability manifested by any 
scars.  

Pursuant to DC 7806 effective August 30, 2002, a 10 percent 
rating was assigned for dermatitis or eczema where at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12 month 
period; a 30 percent rating was assigned for dermatitis or eczema 
where at least 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12 month period.  38 C.F.R. § 4.118, DC 7806 (2002).  

The Veteran underwent a pre-discharge C& skin examination in 
August 2000, at which time he reported, in pertinent part, 
problems with tinea pedis since 1983.  He indicated that he had 
been given Griseofulvin for his toenails and a topical for his 
rash that he reported he had not taken recently.  The Veteran 
also complained of cracking and dryness of the right hand.  It 
was noted that he had been involved with multiple harsh chemicals 
over the years and that is what he attributed it to.  On physical 
examination, the Veteran's feet were minimally scaly, there was 
maceration noted between his fourth and fifth toes, and 
dystrophic toenails consistent with a diagnosis of onychomycosis.  
His right hand was mildly hyperkeratotic with thickening of the 
skin along the volar surfaces of his fingertips.  The impression 
was onychomycosis/tinea pedis and chronic irritant dermatitis of 
the hand.  

The Veteran was seen in the podiatry clinic in February 2002 
expressing concern over a fungal infection in his right great 
toenail and bilateral fifth digits.  He reported that fungus had 
been present for several years and that in the past, he had tried 
oral antimycotic therapy in the form of Griseofulvin as well as a 
topical antimycotic agent.  The Veteran reported that this 
temporarily caused the fungus to become better, but it had since 
returned.  The Veteran also complained of small "blisters" that 
occur on his bilateral feet.  Physical examination revealed the 
right hallux nail plate and the bilateral fifth nail plates were 
long dystrophic and discolored with subungual debris.  The medial 
and lateral aspect of the right hallux revealed root involvement 
and there was superficial peeling of the skin on the plantar 
aspect of the bilateral feet.  The assessments were onychomycosis 
and end stage tinea pedis.  The examiner noted that oral 
antimycotic therapy was not warranted due to having failed in the 
past, as well as for being nail bed involvement present.  The 
examiner discussed permanent removal of the toenails, but the 
Veteran declined this intervention.  The examiner also discussed 
that tinea pedis will be recurrent and that the Veteran needed to 
treat it until it had resolved and was to begin topical 
antifungal treatment immediately if he noticed reoccurrence.  See 
podiatry consult results.  

The Veteran underwent a VA C&P skin diseases examination in 
November 2006, at which time three conditions were discussed.  He 
reported that a rash on his feet began in 1983 with blisters and 
scaling and was treated with Lamisil pills.  The Veteran also 
reported that his toenails were also affected and that he 
frequently pulled them off and that they were very pruiritic.  On 
physical examination, the skin of his foot was clear.  On the 
right foot, the first, third and fifth toenails were yellow and 
thick and there was minimal redness of the toe webs with no 
maceration.  On the left foot, the first and fifth toenails had 
very thickened nails and minimal scaling on one lateral toe was 
noted.  The soles were clear.  The impression was tinea pedis 
with associated onychomycosis.  The examiner noted that the 
course had been chronic, that the total body surface area 
affected was two percent, that the exposed body surface area 
affected was zero percent, and that there was no acne, chloracne 
or scarring.  

The Veteran also reported eczema of his hands, which began 20 to 
25 years ago with scaling, dryness and cracking of the hands.  He 
reported that he currently used only aloe hand lotion, which 
minimally helped.  The Veteran also indicated that this eruption 
is worsened with contact to grease, dirt or oil.  On physical 
examination, the bilateral palms were affected with diffuse 
scaling and there was also fissuring at the fingertips.  The 
impression was hand eczema.  The examiner noted that the course 
had been chronic, that both the total and exposed body surface 
areas affected was two percent, and that there was no acne, 
chloracne or scarring.  

The Board notes at this juncture that the Veteran last reported a 
groin rash, which developed 15 years prior.  As this condition 
has not been service connected, however, there will be no further 
discussion of the findings on VA examination.

The Veteran underwent another VA C&P skin diseases examination in 
June 2009, at which time his claims folder was reviewed.  He 
reported diffuse blistering, exfoliation, occasional exudation 
and severe itching of his feet, which occurred on a daily basis 
and caused difficulty walking.  The Veteran indicated that it was 
worse when he wore occlusive footwear or when he is hot.  He also 
reported that his hand dermatitis had improved and that he had 
not had a reoccurrence since the one episode about 25 years 
prior.  The main symptoms reported on the date of the examination 
were in reference to his feet.  The Veteran reported only topical 
anti-fungals per his primary care physician.  

On physical examination there was some scaling and exfoliation of 
the left plantar foot and also between the toes on the left foot.  
Similar lesions were noted on the right interdigital toe web 
spaces of the right foot.  In regards to the onychomycosis, the 
Veteran had subungual hyperkeratosis and discoloration of the 
first and fifth toenails on the right and on the left fifth 
toenail.  The total body surface area affected was two percent 
and the exposed body surface area affected was four percent.  
Examination of the hands revealed no abnormalities.  The 
impression was tinea pedis with onychomycosis.  The examiner 
noted that the Veteran had not required any systemic treatment in 
the past year but that he did have exfoliation, intermittent 
exudation, and daily itching.  The examiner indicated that the 
Veteran's hand dermatitis appeared to be resolved and that the 
Veteran may have had a two feet, one hand syndrome associated 
with tinea where you have involvement of the bilateral feet and 
also of one hand.  The Veteran has not had a recurrence since.  
The examiner noted that he was sending the Veteran for color 
photographs and that there was no acne, chloracne or scars.  The 
Board notes that the color photographs have been associated with 
the claims folder.  

The evidence of record supports the assignment of a 10 percent 
rating for service-connected tinea pedis with onychomycosis and 
dermatitis of the hand under the criteria in effect prior to 
August 30, 2002, more specifically DCs 7813 and 7806.  At the 
time of the June 2000 pre-discharge examination, the Veteran's 
feet were described as minimally scaly and his right hand was 
described as mildly hyperkeratotic with thickening of the skin 
along the volar surfaces of his fingertips.  In February 2002, 
the Veteran complained of small "blisters" that occur on his 
bilateral feet and physical examination revealed superficial 
peeling of the skin on the plantar aspect of the bilateral feet.  
See podiatry consult results.  During the November 2006 VA 
examination, while the skin on the Veteran's feet was clear, 
there was minimal redness of the toe webs with no maceration, the 
total body surface area affected was two percent, and the exposed 
body surface area affected was zero percent; his bilateral palms 
were affected with diffuse scaling, there was fissuring at the 
fingertips, and both the total and exposed body surface areas 
affected was two percent.  At the time of the June 2009 VA 
examination, the Veteran reported diffuse blistering, 
exfoliation, occasional exudation and daily severe itching of his 
feet and physical examination revealed some scaling and 
exfoliation of the left plantar foot and also between the toes on 
the left foot, with similar lesions on the right interdigital toe 
web spaces of the right foot.  The total body surface area 
affected was two percent and the exposed body surface area 
affected was four percent.  In view of the foregoing, the Board 
finds that the medical and lay evidence more nearly approximates 
the criteria for a 10 percent evaluation under DCs 7813 and 7806 
in effect prior to August 30, 2002.  

A rating in excess of 10 percent is not warranted, however, under 
either the criteria in effect prior to August 30, 2002 or the 
criteria in effect as of that date and prior to October 23, 2008.  
This is so because the findings discussed in the preceding 
paragraph do not support a finding of eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement so 
as to merit the assignment of a 30 percent evaluation under DCs 
7813 and 7806 in effect prior to August 30, 2002.  There is no 
evidence of extensive lesions, as the skin disorder is limited to 
one hand and the feet, and the recent photographs do not support 
a findings of marked disfigurement.  The next higher rating under 
DC 7806 in effect as of August 30, 2002 (30 percent) is not for 
application as the Veteran's skin condition does not affect 20 to 
40 percent of the entire body or exposed areas and he does not 
require systemic therapy.  Rather, the largest percent of total 
body surface affected has been reported as two percent, the 
largest percent of exposed body surface area affected has been 
four percent, and it has been noted that the Veteran had not 
required any systemic treatment in the past year.  See November 
2006 and June 2009 VA examination reports.  


      B.	Bilateral shoulder disabilities

The December 2000 rating decision granted service connection for 
residuals of an injury to the rotator cuff of the right shoulder 
and residuals of a distal resection of the left clavicle.  
Separate 10 percent evaluations for each shoulder were granted by 
analogy pursuant to 38 C.F.R. § 4.71a, DC 5203 effective December 
1, 2000.  The Board notes that evaluation of a service-connected 
disability in accordance with schedular criteria that closely 
pertain to an analogous disease in terms of functions affected, 
anatomical localization, and symptomatology, is permitted.  38 
C.F.R. § 4.20 (2009).  

The Veteran contends that he is entitled to increased ratings for 
his shoulders because he has loose movement in his left shoulder, 
has had many instances of extremely limited motion of his right 
shoulder, especially with any effort at lifting, and is unable to 
perform any overhead work.  See January 2001 NOD.  In his August 
2001 VA Form 9, the Veteran reported that any holding of three to 
four minutes, any ratcheting movements, and overhead work holding 
anything causes extreme pain and numbness all the way down his 
arms.  He also indicated that his shoulders continuously hurt on 
both rotator cuffs from the top of his shoulders, back of his 
shoulders, front and biceps to forearm.  The Veteran also reports 
that he has pain with rotation and that he had left shoulder 
surgery which relieved some pain but that he is not able to carry 
or have anything push against his left shoulder because the 
collarbone will be pushed down where it had been separated and 
his shoulder will go weak and numb.  See statement in support of 
claim received April 2005.  

The Veteran has testified that he cannot do anything with his 
shoulders for more than five minutes without them going 
completely numb; that he had had surgery on his right shoulder 
twice and that it was still tender and hurt in the exact same 
spot and felt the same way as it did before the surgery; that he 
cannot do any overhead work at all, even if it involved holding 
toilet paper or paper towels; that he cannot lift, push, pull, 
sweep, perform any home repairs, or throw a ball with his 
children; that the problems with his left shoulder were the same 
as with his right; that he cannot lift a three pound weight; that 
he has undergone physical therapy and surgeries; and that his 
shoulders swell.  See June 2002, September 2006 and September 
2008 hearing transcripts.  

38 C.F.R. § 4.71a, DC 5203 provides the rating criteria for 
impairment of the clavicle or scapula.  Ratings in excess of 10 
percent are provided for nonunion of the clavicle or scapula with 
loose movement (20 percent) and dislocation of the clavicle or 
scapula (20 percent).  

During the June 2000 VA pre-discharge examination, the Veteran 
reported an injury to both shoulders sustained in a fall followed 
by rotator cuff injury repair of the right shoulder and resection 
of the distal tip of the left because of some acromioclavicular 
problems.  He indicated that he continued to have some pain on 
movement of both shoulders.  Physical examination revealed a five 
inch scar on the right shoulder and mild tenderness on palpation 
of the shoulder joint.  Forward flexion was limited to 170 
degrees because of pain, abduction was limited to 160 degrees 
because of pain, internal rotation was limited to 70 degrees and 
external rotation to 80 degrees.  The left shoulder was not 
deformed but a scar measuring three inches was noted over the 
distal third of the left clavicle.  Forward flexion and abduction 
were limited to 170 degrees and internal and external rotation 
was limited to 80 degrees.  The impression was postoperative 
status repair of rotator cuff injury to the right shoulder and 
postoperative status distal resection of the left clavicle for 
acromioclavicular arthritis.  A June 2000 x-ray of the bilateral 
shoulders contained an impression of radiographically normal 
shoulders except for residuals of previous surgical resection of 
the distal end of the left clavicle; tiny metallic foreign body 
of the right glenoid.  

A November 2001 x-ray of the bilateral shoulders contained a 
report that a screw was seen in the superior aspect of the right 
glenoid.  Resection of the distal end of the left clavicle was 
seen.  The glenohumeral joints and right acromioclavicular joint 
appeared unremarkable.  Bilateral type I acromion processes were 
seen and os acromiale was seen bilaterally.  An arthrogram of the 
right shoulder was conducted successfully in February 2002 and a 
MRI was to be performed for further evaluation.  A February 2002 
MRI of the Veteran's right shoulder contained the following 
impression: irregularity to the undersurface of the infraspinatus 
muscle tendon and thinning of the infraspinatus muscle tendon; 
the tendon itself does appear intact; loss of the normal 
configuration of the anterior lenoid labrum; no evidence of a 
supraspinatus muscle tendon tear.  See imaging reports.

The Veteran was seen in May 2002 with complaint of right arm 
weakness.  There were no physical findings specific to his 
bilateral shoulders but the assessment included shoulder pain.  
See PMRS PT consult results.  In August 2003, he reported that he 
did not feel anyone understood how bad his pain is every day.  He 
indicated that he hurt everywhere, to include both shoulders.  
The Veteran exhibited strength within full limits in his 
bilateral upper extremities and no significant strength deficits 
were noted.  Sensation to light touch was intact over the 
bilateral upper extremities and the Veteran was tender to 
palpation over the left upper and middle trapezius muscles.  See 
id.  

The Veteran was seen in August 2004 with complaint of pain in the 
left shoulder radiating to his hand and similar symptoms in his 
right arm.  Objective findings included mild tenderness over both 
shoulders posteriorly.  The Veteran could hold both arms out at 
shoulder level against resistance.  See PCC return note.  An 
August 2004 MRI of the Veteran's left shoulder contained an 
impression of postsurgical changes involving the distal clavicle, 
otherwise unremarkable examination.  See imaging reports.

A December 2004 record from Arkansas Pain Medicine contains range 
of motion measurements for the bilateral shoulders.  Abduction 
was reported to 97 degrees in the right and 120 degrees in the 
left; forward elevation was reported as 100 degrees in the right 
and 120 degrees in the left; internal rotation was reported as 60 
degrees in the right; and external rotation was reported as 50 
degrees in the right and 55 degrees in the left.  

A February 2006 medical student note reveals that the Veteran was 
seen with complaint of severe pain in his shoulders for over ten 
years, worse with movement.  He reported surgery on both 
shoulders but indicated that the pain was still there.  The 
Veteran indicated that he had tried multiple medications but the 
only one that helped at all was Tordol.  He reported that he 
still had full range of motion in all extremities.  Physical 
examination revealed no atrophy and full range of motion in all 
extremities.  There was no redness, swelling or tenderness 
appreciated.  

The Veteran underwent a VA C&P examination in October 2006, at 
which time he reported chronic pain in his left shoulder that he 
rated as a four on a scale of ten.  He indicated using Motrin for 
his symptoms.  From a functional standpoint, the Veteran asserted 
that he could not do any pushing, pulling, heavy lifting or 
overhead work.   If he tries to do these then he will 
occasionally have pain in his left arm and hand associated with 
numbness.  As far as daily activities go, he cannot rake leaves 
or use a weed eater and repetitive use of the left shoulder will 
cause an increase in pain.  The Veteran could not estimate any 
additional loss of range of motion without conjecture.  It was 
noted that because of both shoulders, he was unable to do any 
work as an aircraft mechanic.  Concerning his right shoulder, the 
Veteran reported chronic pain at a level five.  He indicated that 
at times, the pain goes down into the right arm and hand.  He 
uses Motrin for his symptoms.  In addition to the functional, 
daily activities and occupational limitations that are identical 
to those for the left shoulder, the Veteran reported that it was 
hard to drive and keep his right arm up on the steering wheel.  

Physical examination of the Veteran's left shoulder revealed a 
well-healed four centimeter scar from his previous distal 
clavicle resection.  It was barely visible and not significant 
and was not tender or red.  On abduction, the Veteran had pain at 
140 degrees and then could go to 160 degrees.  He had pain on 
forward elevation at 145 degrees and could go to 165 degrees.  
External rotation was normal at 90 degrees and internal rotation 
was limited by pain to 45 degrees.  There was no additional loss 
in range of motion due to pain, fatigue, weakness or 
incoordination with repetition.  Examination of his right 
shoulder revealed a well-healed eight centimeter scar from his 
previous rotator cuff surgery which was not tender, depressed, 
elevated or inflamed.  Abduction of the right shoulder caused 
pain at 110 degrees and then he could go to 140 degrees.  The 
Veteran had pain with forward elevation at 145 degrees and can 
then go to 170 degrees.  External rotation was limited by pain to 
70 degrees; internal rotation was normal at 90 degrees.  There 
was no additional loss in range of motion due to pain, fatigue, 
weakness or incoordination with repetition.  The Veteran was 
diagnosed with residuals of distal resection left clavicle and 
status postoperative rotator cuff injury right shoulder.  

An October 2006 x-ray of the Veteran's bilateral shoulders 
revealed air in the left distal clavicle resected.  The bones and 
joints were otherwise unremarkable with no evidence of rotator 
cuff tears.  A sewing anchor was seen in the right glenoid.  The 
impression was essentially negative studies.  See imaging report.  

VA treatment records reveal that the Veteran has received 
bilateral shoulder intraarticular steroid injections on several 
occasions.  See e.g., pain assessment notes dated January 2008, 
March 2008, July 2008, and December 2008; October 2008 MD fellow 
note.  The January 2008 note reported that the Veteran has 
chronic shoulder pain and is tender to palpation along the 
bilateral trapezius muscles.  

The Veteran was seen for routine follow up in February 2008 with 
complaint of painful shoulders.  No findings or assessment 
specific to either shoulder was made at that time.  See PCC 
return note.  

The Veteran underwent a VA C&P joints examination in June 2009, 
at which time his claims folder was reviewed.  He did not 
complain of right shoulder instability but did complain of pain 
mainly with elevation but at times with rest.  The Veteran 
described pain in the pectoral region in the shoulder blade as 
well as in the shoulder itself and down into the brachium.  It 
was noted that the Veteran is right handed.  As for his left 
shoulder, the Veteran reported constant discomfort and indicated 
that it had to be in the acromioclavicular joint area of the left 
shoulder.  The examiner noted that previous MR of the left 
shoulder showed only the distal clavicle to be excised and an 
intact rotator cuff, which was done in August 2004.  

Physical examination revealed that the Veteran did not symptom 
amplify.  A healed shoulder strap long incision on the right 
shoulder which was described as nontender was noted.  There was 
no instability or tenderness.  On the left side an AP scar 2.5 
centimeters long over the acromioclavicular joint which was also 
nontender was noted.  A defect felt where the acromioclavicular 
joint had been excised was reported.  The shoulder was not 
unstable.  On motion testing, bilateral forward flexion was 135, 
120, and 110 degrees with pain each time.  Abduction was to 90, 
110, and 80 degrees during the examination, but the examiner 
noted that the Veteran was later able to abduct to 135 degrees 
when he was putting his shirt on.  External rotation was to 50 
degrees bilaterally and internal rotation was to 80 degrees 
bilaterally.  The examiner noted that the Veteran was 
neurovascularly intact in the upper extremities.  X-rays of the 
right shoulder showed normal bony anatomy without disease, 
deformity or sign of injury.  There was a metallic anchor in the 
superior anterior glenoid where surgery was done in this area.  
X-ray of the left shoulder showed the distal clavicle to have 
been excised; otherwise, the ones are of normal quality and 
appearance.  

The Veteran was diagnosed with bilateral shoulder arthralgia, 
status post bilateral surgery.  The examiner noted that 
functional impairment is that the Veteran had difficulty 
elevating his shoulders and pain when he does so.  He had 
weakened movement, excess fatigability and incoordination on 
movement that would likely cause additional range of motion loss 
with repetitive use.  His shoulder motion would significantly 
limit functional ability if they were used regularly.  The 
examiner did note that the Veteran exhibited some additional 
limitation in his shoulders, spasm, and painful motion, but also 
noted that he did not describe any flare ups and had no 
tenderness or weakness.  Neurological testing was normal.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for either of the Veteran's 
service-connected shoulder disabilities under DC 5203.  This is 
so because there is no evidence of nonunion of either clavicle or 
scapula with loose movement or dislocation of either clavicle or 
scapula.  See x-ray imaging reports dated June 2000, November 
2001, October 2006 and June 2009; February 2002 and August 2004 
MRI reports.  

The Board has considered whether an increased rating is warranted 
under the other diagnostic criteria pertinent to the shoulder and 
arm.  Ratings in excess of 10 percent are provided under DC 5201 
for motion of a minor or major joint limited to shoulder level 
(20 percent), motion of a minor joint limited to midway between 
the side and shoulder level (20 percent), motion of a major joint 
limited to midway between the side and shoulder level (30 
percent), motion of a minor joint limited to 25 degrees from the 
side (30 percent) and motion of a major joint limited to 25 
degrees from the side (40 percent).  Normal range of motion of 
the shoulder is forward flexion and abduction to 180 degrees, 
with 90 degrees representing shoulder level, and external and 
internal rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2009).  The Board notes that based on Plate I, motion limited to 
between the side and shoulder level would be 45 degrees.

The Board acknowledges that the Veteran exhibited 80 and 90 
degrees of abduction in the bilateral shoulders at the time of 
the June 2009 VA examination, which according to Plate I 
represent 10 degrees below and at shoulder level, respectively.  
The VA examiner specifically noted, however, that the Veteran was 
later able to abduct to 135 degrees after motion testing was 
completed and he was putting his shirt back on.  In addition to 
the foregoing, records prior to the June 2009 examination show 
that, at worst, forward flexion of the right shoulder was limited 
to 100 degrees, forward flexion of the left shoulder was limited 
to 110 degrees, abduction of the right shoulder was limited to 97 
degrees, and abduction of the left shoulder was limited to 120 
degrees.  See VA treatment records; record from Arkansas Pain 
Medicine; VA C&P examination reports.  In addition, the Veteran 
was able to hold both arms out at shoulder level against 
resistance in August 2004.  See PCC return note.  These findings 
do not equate to findings of motion of a minor or major joint 
limited to shoulder level so as to support the assignment of a 20 
percent rating for either shoulder.  

Consideration has been given to any functional impairment and any 
effects of pain on functional abilities.  During the October 2006 
VA examination, the Veteran had pain at 140 degrees of left 
shoulder abduction, pain on left shoulder forward elevation at 
145 degrees, and left shoulder internal rotation was limited by 
pain to 45 degrees.  Abduction of the right shoulder caused pain 
at 110 degrees, the Veteran had pain with right shoulder forward 
elevation at 145 degrees, and right shoulder external rotation 
was limited by pain to 70 degrees.  The examiner noted, however, 
that there was no additional loss in range of motion due to pain, 
fatigue, weakness or incoordination with repetition.  During the 
June 2009 VA examination, the Veteran did exhibit loss of motion, 
specifically bilateral forward flexion to 135, 120, and 110 
degrees with pain each time; abduction to 90, 110, and 80 
degrees; bilateral external rotation to 50 degrees and bilateral 
internal rotation to 80 degrees.  In addition, the VA examiner 
noted that functional impairment was present in that the Veteran 
had difficulty elevating his shoulders and pain when he does so, 
as well as weakened movement, excess fatigability and 
incoordination on movement that would likely to cause additional 
range of motion loss with repetitive use.  The examiner also 
noted that the Veteran's shoulder motion would significantly 
limit functional ability if they were used regularly.  

While the Board acknowledges the findings reported at the June 
2009 VA examination and that the range of motion measurements 
represent abnormal flexion and abduction, the limitation of 
forward flexion was 20 degrees above normal shoulder level height 
and, at worst, only 70 degrees less than normal full flexion.  
Limitation of abduction, as noted above, was 10 degrees below 
normal shoulder level but the examiner reported that the Veteran 
was able to abduct to 135 degrees after motion testing was 
completed.  Based on the foregoing, the Board finds that a rating 
in excess of 10 percent is not warranted under 38 C.F.R. §§ 4.40 
and 4.45 pursuant to the guidelines set forth in DeLuca and that 
the assigned 10 percent ratings contemplate such functional loss.  

The Board has also considered whether an increased rating is 
warranted under the other diagnostic criteria pertinent to the 
shoulder and arm.  The remaining diagnostic codes are not 
applicable to the Veteran's bilateral shoulder disabilities, 
however, as there is no evidence of ankylosis of the 
scapulohumeral articulation (DC 5200); or impairment of the 
humerus (to include malunion of the humerus, recurrent 
dislocation of the humerus at the scapulohumeral joint, or 
fibrous union, nonunion, or loss of head of the humerus) (DC 
5202).  See VA C&P examination reports; VA treatment records; 
record from Arkansas Pain Medicine; see also x-ray imaging 
reports dated June 2000, November 2001, October 2006 and June 
2009; February 2002 and August 2004 MRI reports.  

Lastly, the Board has considered whether separate ratings are 
warranted for the scars associated with the Veteran's service-
connected bilateral shoulder disabilities.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In this case, a five inch scar on the 
right shoulder and a scar measuring three inches on the left 
shoulder were noted during the June 2000 VA pre-discharge 
examination.  The left shoulder scar measuring four centimeter 
and described as well-healed, barely visible, not significant, 
and not tender or red was reported during the October 2006 VA 
examination and a well-healed eight centimeter scar that was not 
tender, depressed, elevated or inflamed was noted on his right 
shoulder.  Lastly, during the June 2009 VA examination, a healed 
shoulder strap long incision on the right shoulder, which was 
described as nontender and not unstable was noted; on the left 
side a nontender, 2.5 centimeters long scar was noted on the left 
shoulder.  

These findings do not support the assignment of a separate rating 
for either of the Veteran's scars as they are not in an area or 
areas exceeding 6 square inches (39 sq. cm.) and deep or causing 
limited motion; are not deep causing limited motion in an area 
that exceeds six square inches (39 square cm); are not in an area 
or areas of 144 square inches (929 sq. cm.) or greater, and 
superficial without causing limited motion; are not deep and 
nonlinear in an area of at least six square inches (39 square cm) 
but less than 12 square inches (77 square cm); are not 
superficial and unstable or painful on examination; are not 
superficial without causing limited motion or superficial and 
nonlinear in an area of 144 square inches (929 square cm) or 
greater; are not superficial and painful on examination; and they 
do not limit the Veteran's right or left shoulder function.  See 
38 C.F.R. § 4.119, DCs 7801-7805 (2002) (2008); 73 F.R. 54708 
(Sep. 23, 2008). 


II.	Extraschedular consideration

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's back disability, to 
include pain and decreased motion; by his skin disability, to 
include scaling and exfoliation of the left plantar foot and also 
between the toes on the left foot with similar lesions on the 
right interdigital toe web spaces of the right foot and 
onychomycosis; and by his bilateral shoulder disabilities, to 
include pain and limitation of motion, are contemplated by the 
rating criteria (i.e., 38 C.F.R. § 4.71a, DC 5292 (effective 
before September 26, 2003); 38 C.F.R. § 4.71a, DCs 5235-5243 
(effective as of September 26, 2003; 38 C.F.R. § 4.118 DCs 7800-
7806, 7813 (2002) (2008); 38 C.F.R. § 4.71a, DCs 5200-5203), 
which reasonably describe the Veteran's disabilities.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted for any of his claims.


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the Veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
December 2000 rating decision that is the subject of this appeal.  
His original claim, however, was filed before the current section 
5103(a) notice requirement became effective in November 2000, and 
his disagreement with the initial ratings assigned for his 
service-connected disabilities stems from his NOD, which is 
subject to section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. 
Reg. 25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Moreover, the 
issues were remanded in October 2003, May 2006, May 2008 and 
January 2009 in order to effect compliance with the duties to 
notify and assist.  

The Veteran was given Section 5103(a) notice related to his 
claims for increased rating in a February 2004 letter, which 
advised him of the evidence necessary to establish entitlement to 
an increased rating and of his and VA's respective duties in 
obtaining evidence.  Accordingly, the duty to notify has been 
fulfilled concerning these claims.  The Veteran was also provided 
notice of the appropriate disability rating and effective date of 
any grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See March 2006 letter.  The 
claims were most recently readjudicated in an April 2010 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met as the 
Veteran's service, private and VA treatment records were obtained 
and he was afforded appropriate VA examinations in connection 
with his claims.  The Board notes that the RO made efforts to 
obtain records from the SSA, as instructed by the Board's January 
2009 remand, but was informed that the Veteran's medical record 
could not be located.  The Board finds that the AOJ substantially 
complied with the January 2009 remand orders and no further 
action is necessary in this regard.  See D'Aries v. Peake, 22 
Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  The VA examinations were thorough and detailed, and 
the record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

The Court has held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the VLJ who chairs a hearing fulfill two duties to comply 
with that regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  See Bryant 
v. Shinseki, 23 Vet.App. 488 (2010).  In this case, the Veteran 
was afforded three Board hearings (June 2002, September 2006, and 
September 2008).  During the hearings, the VLJs set forth the 
issues to be discussed at the hearing and sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims.  See hearing transcripts.  Neither 
the Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2), nor have they identified any 
prejudice in the conduct of the hearings.  Rather, the hearings 
focused on the elements necessary to substantiate the claims and 
the Veteran, through his testimony, demonstrated that he had 
actual knowledge of those elements.  As such, the Board finds 
that consistent with Bryant, the VLJs complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claims based on the current record.



For the reasons set forth above, the Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
is not prejudicial to the Veteran.


ORDER

An initial rating in excess of 10 percent for service-connected 
DDD of the lumbar spine between December 1, 2000 and October 25, 
2006 is denied.  

An initial rating of 40 percent for service-connected DDD of the 
lumbar spine from October 26, 2006, forward is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An initial rating of 10 percent, and not higher, for service-
connected tinea pedis with onychomycosis and dermatitis of the 
hand is granted, subject to the laws and regulations governing 
the payment of monetary benefits.

An initial rating in excess of 10 percent for service-connected 
residuals of an injury to the rotator cuff of the right shoulder 
is denied.

An initial rating in excess of 10 percent for service-connected 
residuals of a distal resection of the left clavicle is denied.  


REMAND

Unfortunately, a remand is required in regards to the claim of 
entitlement to a TDIU.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  

In a recent case, the Court held that if a claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then the issue of whether a TDIU as a result of that 
disability is warranted becomes part of the claim for an 
increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a February 2009 congressional statement, the Veteran reported 
that he has a 60 percent disability rating and is still unable to 
work.  Based on this submission, it appears that the Veteran is 
asserting that he is unable to work as a result of his service-
connected disabilities.  

Review of the claims folder does not reveal that the RO has 
addressed the issue of entitlement to a TDIU.  Since entitlement 
to a TDIU is part of the Veteran's increased rating claims, the 
proper remedy here is for the Board to remand, rather than refer, 
the TDIU component of the increased rating issue to the RO for 
proper development and adjudication.  Rice, 22 Vet. App. at 453-
54 (2009).  On remand, the RO/AMC must send the Veteran a letter 
that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), 
regarding his claim for entitlement to a TDIU.  Recent VA 
treatment records should be obtained and the Veteran should be 
afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate a claim for 
entitlement to a TDIU; (2) the information 
and evidence that VA will seek to obtain on 
his behalf; and (3) the information or 
evidence that he is expected to provide.  

2.  Obtain the Veteran's treatment records 
from the Central Arkansas Healthcare System, 
dated since March 2009.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The examiner 
must review the claims folder.  All 
necessary tests should be conducted.

The examiner should provide an opinion as to 
what overall effect the Veteran's service-
connected disabilities (duodenal ulcer with 
hiatal hernia and reflux; lumbar spine DDD; 
tinea pedis with onychomycosis and 
dermatitis of the hand; residuals of an 
injury to the rotator cuff of the right 
shoulder; residuals of a distal resection of 
the left clavicle; residuals of a cervical 
spine injury with degenerative arthritis; 
tinnitus; hypertension; migraine headaches; 
left hand/wrist tendonitis; right hand/wrist 
tendonitis; residuals of a right foot/ankle 
injury; left ear hearing loss; sinusitis; 
hemorrhoids; and residual scars, excision of 
ganglio cyst and tenosynovium of the left 
wrist) have on his ability to obtain and 
retain employment; that is, whether they 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.

In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-connected 
disabilities and whether any limitation on 
employment is likely to be permanent.

A rationale for any opinion expressed should 
be provided.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  Finally, readjudicate the Veteran's 
claim for entitlement to a TDIU.  If the 
decision is adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity for response 
thereto.  Thereafter, the case should be 
returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_____________________________            
___________________________
          P.M. DILORENZO	                                            
K.A. BANFIELD
         Veterans Law Judge                                          
Veterans Law Judge
   Board of Veterans' Appeals                               Board 
of Veterans' Appeals



	___________________________
KIMBERLY OSBORNE
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


